Title: To John Adams from Mercy Otis Warren, 24 July 1780
From: Warren, Mercy Otis
To: Adams, John


     
      Sir
      Plimouth July 24th 1780
     
     You Will doubtless hear from several quarters of the arrival of admiral Greavess squadron who anchored of point Judith 4 days since. You have heard from better hands of the present situation of this Country, the Military Manuvers, the political opperations, the Disinterestedness of the Inhabitants and the purity of the Manners.
     You have been told that the New Constitution has been accepted, that there is a Canvasing for Elections, and a sighing for the Post of Honour, which however Corrupt the times is not Yet Considered a private station. And perhaps you may hear one of the first acts under the New Establishment is a prohibition of the Trade Newly opened with Britain for the Benefit of a set of Inactive, unoffending, Innocent Men, who to be out of Harms way, have not till Lately shewn themselves in the Capital.
     But these are Matters which Lie so much out of the sphere of Female Life that I (of Late) seldom advert to them any further than is Necessary to Discharge the Duties of the Wife, the Mother, and the Friend, which occupy Every sentiment of my soul. Yet as the first I listen to the Transactions of state, or I should be unworthy of the union with your patriotic friend, and this Leads to Every attention the second Character Can Bestow on the Education and Conduct of his sons, a Deficiency in Either would Cut me off from the Claim which Friendship makes on a small portion of your time.
     But as I would not Encroach too far on Those Moments Every one of which I must suppose more usefully Employed, Brevity is the first injuction I lay on myself when I take up the pen to address Mr. Adams: who will always permit me to write from the Native Dictates of a feeling Friendly Heart unadorned with the Flatering Epithets of the Courtier or the Complimentary Style of the polished Lady Eqally pleased with the Embassadour and with Herself.
     But as Man Notwithstanding his acknowledged superiority of Ability, Breaks through the Barriers of the Wisest Legislation, no Wonder a feble Woman Should Counteract her own Maxims. This must be my apology if I fill up this sheet and this I shall plead as part of my Excuse for writing a second time to a Gentleman before I have been Honoured with a Return.
     Yet perhaps a Letter wrote by a son whose welfare lies too near my Heart may not have reached you. If any Misfortune to him has prevented he will not need an introduction to you. Your affection to his Father insures him your Friendship, your Benevolence the tender offices of Civility and kindness and I hope his Modesty, Rectitude and Honour will Engage your Esteem.
     But a youth of twenty-one seldom knows Either Himself, or the World sufficiently to parry the Thousand arrows which the Blushless Race, both from the toylette and the Gaming Table, Daily level at his Virtue. Yet when the Moral principles are untainted, the more he Discovers the Intriguing spirit of Man and the Duplicity of Human action, the more will he Revere that Probity which shines Conspicuous in a few and the stronger will be his Contempt for the Worthless part of his species.
     Mrs. Adams writes fully by this opportunity which precludes the Necessity of saying more of your family on this side the Atlantic. To those on the other you will make the affectionate Regards of their and their Fathers Friend & Humble Servant
     
      Marcia
     
    